PER CURIAM.
The trial court granted defendant’s motion to suppress because a deputy came through a gate into defendant’s backyard without a search warrant. The state asserted that there were exigent circumstances, however, the trial court found that there were not and granted the motion. Because the backyard was clearly within the curtilage of defendant’s home, State v. Sarantopoulos, 604 So.2d 551 (Fla. 2d DCA 1992), and there is evidence to support the findings, we affirm.
POLEN, KLEIN and SHAHOOD, JJ., concur.